Citation Nr: 0014568	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant is basically eligible for 
nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel
INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to April 1942, and from 
January 1945 to June 1946; he was a prisoner of war (POW) of 
the Japanese government from December 1941 to April 1942; he 
died in March 1984 at age 68.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Manila Regional 
Office (RO) decisions denying service connection for the 
cause of the veteran's death and entitlement to nonservice-
connected death pension benefits.

In her November 1998 substantive appeal, the appellant 
requested a Travel Board hearing, but by communication 
received at the RO in June 1999, she withdrew her hearing 
request.  38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  The veteran died in March 1984 at age 68; the immediate 
cause of his death was carcinoma of the lungs.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  Competent medical evidence of record does not indicate 
that lung cancer or manifestations associated therewith were 
evident in service or for many years thereafter, or that the 
veteran's fatal lung cancer was related to service or any 
incident occurring therein.

4.  The September 1997 letter from Dr. Sta. Maria is 
inherently incredible.

5.  The service department has certified that the appellant's 
spouse did not have the requisite service for the appellant's 
eligibility for VA death pension benefits.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's spouse did not meet the basic service 
eligibility requirements to entitle her to nonservice-
connected VA death pension benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cause of death claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for bronchiectasis, active 
tuberculosis, and malignant tumors, if the pertinent 
disability becomes manifest to a compensable degree within 1 
year after a veteran's separation from service (within 3 
years after service separation in the case of active 
tuberculosis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the case of a former POW who was interned or detained as 
such for not less than 30 days and who incurs certain chronic 
diseases (including beriberi heart disease, a psychosis, any 
of the anxiety states, dysthymic disorder, depressive 
neurosis, and post-traumatic osteoarthritis) to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 C.F.R. § 3.309(c) (1999).  This 
provision is subject to the rebuttable presumption provisions 
of 38 C.F.R. § 3.307 (1999).

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310 (West 1991).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).  

The threshold question which must be resolved is whether the 
appellant has presented evidence that her claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the appellant must submit 
evidence in support of her claim which would justify a belief 
by a fair and impartial individual that the claim is 
plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The evidence shows that the veteran died on March [redacted], 
1984 at age 68.  The death certificate shows that the immediate 
cause of his death was carcinoma of the lungs.  

During the veteran's lifetime, service connection was not in 
effect for any disability.  

The veteran's service medical records do not reveal any 
evidence of respiratory cancer.  On service separation 
medical examination in May 1946, his respiratory system was 
clinically normal (X-ray study of the chest was reported as 
"negative").  During service with the regular Philippine 
Army in July and August 1946, he was treated for left lung 
base pneumonia and respiratory type influenza.

In June 1958, V. Sta. Maria, M.D., stated that he physically 
and flourographically examined the veteran, and based thereon 
he found that the veteran had a "big lump on the right chest 
allege[d]ly hit by the butt of [a] Japanese rifle."  

In June 1977, Dr. Sta. Maria indicated that he treated the 
veteran for residuals of a fracture of the right lower breast 
since 1942.  

In numerous letters to the RO (supported by lay statements 
from his friends and former fellow servicemen), the veteran 
suggested that he was physically abused and maltreated by the 
Japanese while a POW sustaining, in pertinent part, fractures 
of the ribs; based on such contentions (unsupported by 
competent clinical evidence) and the entire evidence of 
record, service connection for residuals of chest and head 
injuries was denied by RO rating decision in September 1959; 
by a RO rating decision in July 1977, service connection was 
denied for pulmonary tuberculosis.

Medical records from the Veterans Memorial Medical Center 
from April 1974 to July 1980, document intermittent inpatient 
treatment due to various symptoms and impairment including 
that involving the respiratory/pulmonary system; a smoking 
history was noted since age 17 (about 1933).  The veteran was 
initially hospitalized in April 1974 with symptoms of cough, 
chest and back pain, and occasional exertional dyspnea; 
during hospitalization, minimal pulmonary tuberculosis of 
undetermined activity was diagnosed (supported by chest X-ray 
studies).  While hospitalized in June 1976 (due to 
gastrointestinal symptoms), he reported experiencing chronic 
cough since 1972.  In November 1976, he was again 
hospitalized due to tuberculosis-related symptoms; the 
presence of pulmonary tuberculosis involving the left lung 
was confirmed by X-ray study, but the study was negative for 
malignancy (clinical studies during hospitalization in May 
1977 and April 1978 were also negative for lung malignancy).  
While hospitalized in July 1980, an unconfirmed diagnosis of 
pulmonary malignancy was noted.  

Clinical records from the Quezon Institute from May 1978 to 
March 1984, include a May 1978 chest X-ray study report 
showing tuberculoma; an unconfirmed diagnosis of pulmonary 
malignancy was also indicated.  X-ray study in February 1984, 
showed primary bronchogenic carcinoma of the right upper 
lobe, and minimal pulmonary tuberculosis of the left upper 
lobe ("probably inactive").

In September 1997, Dr. Sta. Maria indicated that he had 
treated the veteran, "off and on," from 1947 to 1967 for 
carcinoma of the lungs, pulmonary tuberculosis, and ischemic 
heart disease.  

An undated RO memorandum for file, regarding the credibility 
of evidence from Dr. Sta. Maria, indicates that his clinical 
records were destroyed by fire in 1983, that he was a 
"regular contributor" of medical statements in support of 
veterans' claims for benefits, and that his statements 
regarding medical treatment prior to 1983 (issued after 1983) 
were based solely on his memory and could not be 
substantiated by clinical records documenting the claimed 
treatment.

In her November 1998 substantive appeal, the appellant 
suggested that the veteran smoked cigarettes since active 
service and that he developed various respiratory diseases 
due to smoking, believing that his fatal lung cancer 
developed because he smoked.  

Based on the foregoing, the Board finds that the claim of 
service connection for the cause of the veteran's death is 
not well grounded, as there is no competent medical evidence 
indicating that the cause of his death, lung cancer, was the 
result of a disease or disability incurred in or aggravated 
by active wartime service, was caused by his experience as a 
POW, or was substantially or materially contributed to by a 
disease incurred in or aggravated by his wartime service.

Initially, the Board notes that Dr. Sta. Maria stated in 
September 1997, that he remembered having treated the veteran 
for lung cancer, pulmonary tuberculosis, and ischemic heart 
disease, "off and on," from 1947 to 1967.  The Board 
concludes that the presumption of credibility does not apply 
to Dr. Sta. Maria's statements in that they are too 
inherently incredible to constitute competent medical 
evidence: on its face the September 1997 statement is vague 
as to when lung cancer was first manifest within the vast 
time span between 1947 to 1967; no clinical findings are 
noted that would support the conclusion that, even assuming 
that lung cancer was present within the first year after 
service, it was manifest to a compensable degree; it is clear 
that Dr. Sta. Maria's report is based solely on memory of 
extremely remote events and there is, and can be, no clinical 
support for the recollection; the claims file contains June 
1958 and June 1977 letters from Dr. Sta. Maria wherein he 
indicated that he treated the veteran for various 
disabilities, not mentioning lung cancer or any clinical 
manifestation associated therewith; the RO memorandum for 
file indicates that reports of Dr. Santa Maria are known to 
be without any probative value.  Although the Board is not 
free to judge weight or credibility of evidence, it may 
determine certain evidence to be inherently incredible.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  It is noted that the U.S. Court 
of Appeals for Veterans Claims in persuasive, single-judge 
memorandum decisions has determined on at least two prior 
occasions that Dr. Sta. Maria's medical opinion based on his 
own remote recollection without the aid of treatment records 
to refresh his memory was not credible medical evidence.  See 
Cruzada v. Gober, U.S. Vet. App. No. 96-1132, (Sept. 16, 
1997) (Holdaway, J.); Alcaide v. Gober, U.S. Vet. App. No. 
96-1259 (Ivers, J.).

As indicated above, the death certificate here lists the 
cause of the veteran's death as lung cancer.  Lung cancer, 
however, is not one of the presumptive former POW diseases 
listed in 38 C.F.R. § 3.309(c).  Thus, his fatal lung cancer 
may not be presumed to have developed during active wartime 
service simply because the veteran was a POW.  Competent 
medical evidence suggesting a connection between the onset of 
his lung cancer and his POW experiences has not been 
submitted or identified.

The veteran's service medical records do not show any report, 
clinical finding, or in-service treatment associated with 
lung cancer; he was treated for pneumonia and influenza 
shortly after his separation from active service (in 1946), 
but there is no indication that such illnesses resulted in 
any chronic disability or impairment or, most importantly, 
that they led or contributed to the onset lung cancer many 
years later.  Although the exact time of the onset of his 
fatal lung cancer is unclear, an unconfirmed diagnosis of 
lung malignancy was initially indicated during medical 
treatment in 1978 (many years after his service separation).  
It is noted that the veteran received extensive medical 
treatment for various pulmonary/respiratory symptoms and 
impairment in 1974 and thereafter, and that he was diagnosed 
with pulmonary tuberculosis.  However, the cause of his death 
was listed as lung cancer, and the medical evidence of record 
does not suggest that the cancer was in any way related to 
pulmonary tuberculosis and/or that tuberculosis was related 
to his active wartime service or any in-service incident 
(service connection for pulmonary tuberculosis was denied by 
RO rating decision in July 1977).  Thus, the entirety of the 
evidence of record does not show the required nexus between 
the cause of the veteran's death and service, his POW 
experiences, or any injury or disease incurred in or 
aggravated by service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also, Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The appellant contends that the veteran's fatal lung cancer 
developed during active wartime service/while a POW and/or 
was related to his use of tobacco products.  However, as a 
layman, she is not competent to provide a medical diagnosis 
of nicotine dependence leading to lung cancer or establish 
any etiological link between the onset of his fatal lung 
cancer and his active service/POW experience and/or any in-
service use of tobacco products (as contrasted to his 
longstanding history of smoking both before and after 
service).  See Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494.  Accordingly, her contentions regarding 
the purported causation between lung cancer and the veteran's 
active service and/or in-service smoking, are not sufficient 
to well ground her claim.  

Thus, the Board finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and she has not indicated the existence or availability of 
any pertinent medical evidence that has not already been 
obtained, or attempted to be obtained, to well ground her 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Nonservice-connected death pension claim:

As noted above, the veteran died in March 1984 at age 68.  

Pursuant to her application for nonservice-connected VA death 
pension benefits, the appellant claims that the military 
service of her deceased spouse (in the Philippine 
Commonwealth Army) meets the requirements for eligibility for 
VA benefits on the basis that he was a "veteran."  The 
provisions of 38 U.S.C.A. § 1541 (West 1991), pertaining to 
death pension benefits, require that the deceased person 
shall have been a veteran.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code. 38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.8(c), (d).

In June 1958, the service department indicated that the 
veteran served with the Philippine Commonwealth Army, while 
such forces were in the service of the Armed Forces of the 
United States from December 1941 to April 1942, and from 
January 1945 to June 1946 (thereafter he apparently remained 
a member of the Philippine Commonwealth Army, but was 
released from the service of the Armed Forces of the U.S. on 
June 30, 1946, see 38 C.F.R. § 3.9(a) (1999)).  He was 
reported to have had no recognized guerilla service.

In January 1980 and March 1981, the veteran filed claims for 
VA nonservice-connected pension benefits; his claims were 
denied by the RO in February and October 1980, and March 
1981; he was informed that he did not have qualifying 
military service on which that benefit was based.

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA, the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a) (1999).

When evidence of recognized service is not submitted, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces, and VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

As the law specifically excludes the veteran's type of 
service, as certified by the service department, for purposes 
of entitlement to VA disability and death pension benefits, 
the Board finds that there is no legal basis on which the 
appellant's claim can be based.  As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant's claim for nonservice-connected VA death 
pension benefits is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



